     Case
     Case6:19-cv-00591-ADA-JCM
          3:19-md-02913-WHO Document
                               Document
                                     2218 Filed
                                          Filed11/05/19
                                                11/05/19 Page
                                                         Page11of
                                                               of33




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2913



                                    (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −6)



On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, 52 additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions
have been assigned to the Honorable William H. Orrick, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Orrick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
consent of that court, assigned to the Honorable William H. Orrick, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                  FOR THE PANEL:
                                     I hereby certify that the annexed
                                   instrument is a true and correct copy
                                     of the original on file in my office.
     Nov 04, 2019                                                 John W. Nichols
                               ATTEST:
                               SUSAN Y. SOONG                     Clerk of the Panel
                               Clerk, U.S. District Court
                               Northern District of California


                                   by:
                                              Deputy Clerk
                                   Date:   November 5,2019
   Case
   Case6:19-cv-00591-ADA-JCM
        3:19-md-02913-WHO Document
                             Document
                                   2218 Filed
                                        Filed11/05/19
                                              11/05/19 Page
                                                       Page22of
                                                             of33




IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2913



                   SCHEDULE CTO−6 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.    CASE CAPTION


ARIZONA

                                Tucson Unified School District v. Juul Labs
  AZ        4       19−00504    Incorporated

FLORIDA SOUTHERN

  FLS       2       19−14396    Yacobellis v. Juul Labs, Inc. et al

GEORGIA NORTHERN

  GAN       1       19−04566    Young v. JUUL Labs, Inc. et al
  GAN       1       19−04642    Long v. JUUL Labs, Inc. et al

ILLINOIS CENTRAL

  ILC       3       19−03245    Malloy v. JUUL Labs, Inc. et al

ILLINOIS NORTHERN

  ILN       1       19−06768    Bruce et al v. JUUL Labs, Inc. et al

INDIANA SOUTHERN

  INS       1       19−04226    MALASTO et al v. JUUL LABS, INC. et al

KANSAS

  KS        2       19−02631    USD 232 De Soto v. JUUL Labs, Inc.
  KS        2       19−02632    Bennet v. JUUL Labs, Inc.
  KS        2       19−02634    James Hernandez v. JUUL Labs, Inc.
  KS        2       19−02635    Candace Stephens v. JUUL Labs, Inc.

MICHIGAN EASTERN

  MIE       2       19−13014    Stockwell et al v. JUUL Labs, Inc. et al
   Case
   Case6:19-cv-00591-ADA-JCM
        3:19-md-02913-WHO Document
                             Document
                                   2218 Filed
                                        Filed11/05/19
                                              11/05/19 Page
                                                       Page33of
                                                             of33


MISSOURI EASTERN

 MOE       4       19−02775     Dillon v. JUUL Labs, Inc.

MISSOURI WESTERN

 MOW       4       19−00832     Rhodus v. Juul Labs, Inc.

NEW YORK EASTERN

  NYE      2       19−05771     Mashi v. JUUL Labs, Inc. et. al.

PENNSYLVANIA EASTERN

  PAE      2       19−04828     LAPLANTE v. JUUL LABS, INC. et al

TENNESSEE MIDDLE

 TNM       3       19−00904     Rousseau v. JUUL Labs, Inc. et al

TEXAS WESTERN

 TXW       6       19−00591     Hanzlovic et al v. JUUL Labs, Inc. et al

WASHINGTON WESTERN

 WAW       3       19−05975     Rosell et al v. JUUL Labs Inc et al
